United States Court of Appeals
                      For the First Circuit

No. 11-2206

                     IN RE: JEFFREY AUERHAHN



             APPEAL FROM AN ORDER OF THE UNITED STATES
         DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS


                              Before

                  Torruella, Ripple* and Howard,
                         Circuit Judges.


     Nancy E. Kaufman, First Assistant Bar Counsel, Office of Bar
Counsel, for appellant.
     Peter B. Krupp, with whom Max D. Stern was on brief, for
amicus curiae Massachusetts Association of Criminal Defense
Lawyers, Inc. in support of appellant.
     Michael D. Ricciuti, with whom Michael DeMarco, Ryan M. Tosi,
Lindsay S. Bishop, and K&L Gates LLP were on brief, for appellee.
     Vijay Shanker, Attorney, United States Department of Justice,
with whom Lanny A. Breuer, Assistant Attorney General, and John D.
Buretta, Acting Deputy Assistant Attorney General, were on brief,
for amicus curiae United States in support of appellee.
     Lawrence J. Fox, John Reinstein, and Nancy Gertner on brief
for amici curiae legal academics in support of appellant.




                          July 22, 2013




     *
      Of the Seventh Circuit, sitting by designation.
           HOWARD, Circuit Judge.    Massachusetts Bar Counsel ("Bar

Counsel") appeals a decision by a three-judge panel of the United

States District Court for the District of Massachusetts dismissing

Bar Counsel's petition for disciplinary sanctions against Assistant

United States Attorney Jeffrey Auerhahn. We dismiss the appeal for

lack of jurisdiction.

                             I. Background

           Following the revelation that Auerhahn and others had

withheld   exculpatory    information   from   two   federal   criminal

defendants who were convicted and served substantial terms in

prison, the Massachusetts district court asked Bar Counsel to

investigate Auerhahn's conduct and recommend whether to initiate

disciplinary proceedings.      Bar Counsel did so, and the court

appointed a three-judge panel (the "Panel") to determine whether to

sanction Auerhahn.       The Panel concluded that Auerhahn had not

violated any rules of professional conduct and declined to sanction

him.   Bar Counsel appeals on the grounds that the Panel abused its

discretion and incorrectly interpreted the applicable disciplinary

rules.   We begin with an abridged version of the Panel's findings

of fact, which are largely undisputed on appeal.




                                  -2-
              A. Investigation of Vincent Limoli's Murder

              In 1985, the Department of Justice hired Auerhahn as a

special attorney assigned to the Organized Crime and Racketeering

Section of the New England Strike Force ("Strike Force").                He

remained with the Strike Force until 2005, when he was reassigned

to another unit in the United States Attorney's Office for the

District of Massachusetts, where he remains.

              Among Auerhahn's duties while with the Strike Force were

the investigation and prosecution of members of the Patriarca crime

family   of    La   Cosa   Nostra,   an    organized   criminal   enterprise

operating in, among other places, Boston's North End neighborhood.

Early in his career with the Strike Force, Auerhahn became the lead

attorney in an investigation into whether Vincent Ferrara, a

"soldier" in La Cosa Nostra, was involved in the 1985 murder of

Vincent Limoli, an associate in a crew under Ferrara's direction.

Auerhahn worked closely with Martin Coleman, a Boston Police

Department detective, and Michael Buckley, an FBI special agent,

who were both assigned to the Strike Force.            Auerhahn also worked

with Gregg Sullivan, another Assistant United States Attorney.

              Limoli was murdered on October 28, 1985. Pasquale Barone

and Walter Jordan, who worked for Ferrara, were both seen with

Limoli shortly before his murder, and both fled Boston soon after

the murder.




                                     -3-
            In    1988,   Ferrara     was       under    investigation     for    his

potential involvement in numerous murders.                In furtherance of the

investigation into these murders, Jordan was arrested on a material

witness    warrant.       Upon    being    arrested,      Jordan     quickly    began

cooperating with the government and provided the Strike Force with

information on Ferrara, and on La Cosa Nostra generally.                       Jordan

entered    into    an   agreement     with      the     Department    of   Justice,

represented by Auerhahn, regarding his cooperation in the Ferrara

investigation. Under the agreement, Jordan was to provide full and

truthful    knowledge     about    Ferrara       and    his   enterprise    to    the

government in exchange for nearly complete immunity from any

related criminal prosecution, as well as entrance into the Federal

Witness Protection Program.

            As part of his cooperation with the government, Jordan

spoke with several members of the Strike Force.                    He admitted to

having been involved in Limoli's murder and explained that Barone

killed Limoli on Ferrara's orders because Limoli had stolen a bag

containing cocaine, money, and guns from another associate of La

Cosa Nostra.      Jordan's sole source of information about Ferrara's

involvement in the Limoli murder was Barone.

            One week after his arrest, Jordan testified before a

grand jury to the details of Limoli's murder.                   Jordan testified

that Barone told him that Limoli had "gotten the 'X'" and was no

longer "under Vincent Ferrara's wing" because of Limoli's theft.


                                          -4-
Regarding the murder itself, Jordan admitted that Barone asked him

to help by setting up a meeting with Limoli.       Jordan arranged the

meeting with Limoli on the pretense of consummating a drug deal

with a third party.    Instead, Barone met Limoli on his way to the

supposed drug deal and shot and killed him.

            Jordan also testified to meetings in the days before and

after the murder.    Several days before Limoli's murder, Jordan was

in a car with Barone and another La Cosa Nostra member named Joseph

Bottari.    At that time, Barone solicited Bottari's assistance in

the murder, saying that "Jimmy had to be clipped" and that Ferrara

had ordered the hit.        Bottari refused to help Barone with the

murder.

            A few days after the Limoli murder, Jordan and Barone met

with Ferrara in a black Lincoln automobile.         Ferrara was in the

front seat with another man who was unknown to Jordan.            Ferrara

began asking questions about the Limoli murder that made it appear

that he was uninvolved.      Jordan testified that he was confused by

Ferrara's questions and thought that Ferrara was trying to hide his

involvement in the murder from the unidentified person.

            A day or two after the meeting in the black Lincoln,

Barone was summoned to a North End restaurant to meet with Ferrara.

Barone    returned   from   the   restaurant   within   thirty   minutes,

"hysterical," and told Jordan that they needed to leave town

immediately because Ferrara was going to kill them.        According to


                                    -5-
Jordan, Barone told Jordan that he did not know why Ferrara wanted

to kill them.

          On or about November 5, 1985 following Barone's meeting

at the restaurant, Jordan and Barone left Boston.         Jordan went to

Myrtle Beach, South Carolina, where Barone visited him in the

summer of 1986.      In his initial interviews, Jordan told FBI agent

Buckley that while they were in South Carolina, Barone discussed

killing Limoli and always asserted that Ferrara had ordered the

hit.

          After his grand jury testimony, Jordan was relocated to

Maine to await federal witness protection services.             During this

time, Jordan met extensively with members of the Strike Force,

including Auerhahn.     The FBI reports on these interviews indicate

that Jordan consistently told the same story about Ferrara ordering

the murder of Limoli.

          Barone was arrested in Ohio on July 22, 1988, and was

interviewed by two members of the Strike Force.          Although Barone

initially appeared inclined to cooperate, he later ceased all

cooperation.    In    his   brief   period   of   cooperation    with   the

government, he largely corroborated Jordan's accounts. Although he

denied any involvement with Limoli's murder, Barone stated that the

reason for Limoli's murder was Limoli's theft.              Barone also

confirmed the meetings with Ferrara in the black Lincoln and at the

restaurant.


                                    -6-
           Following further investigation, Barone and Ferrara were

among eight defendants named in a sixty-five count superseding

indictment filed in March 1990 in the United States District Court

for the District of Massachusetts. Several of these counts related

to Ferrara's and Barone's involvement in Limoli's murder. In order

to support comprehensive "RICO" charges that were also a part of

the indictment, the government had to establish a pattern of

racketeering and thus, at least as to Barone, had to prove that

Barone had conspired with Ferrara and others to murder Limoli in

order to gain, maintain, or advance their positions within the

Patriarca family.     The government's main theory was that Barone

murdered Limoli on Ferrara's instruction in order to move up in La

Cosa Nostra and that Ferrara had ordered the hit to vindicate the

theft from a "made" La Cosa Nostra member.         Jordan's testimony as

to Barone's statements that Ferrara had ordered the hit was,

therefore, crucial to proving the charges in the indictment.

           B. Preparation for Trial

           Between   1988   and   1991,   Jordan   was   in   the   Witness

Protection Program.    In anticipation of the trial of Barone and

Ferrara scheduled to begin in September 1991, Auerhahn, Sullivan,

Coleman, and Buckley met with Jordan in Salt Lake City, Utah from

July 22 to 24, 1991 (the "Utah meeting").          Auerhahn and Sullivan

took copious notes during the three days of meetings (the "Utah

notes").


                                   -7-
            In these interviews, Jordan again told the Strike Force

members about the restaurant meeting and Barone's visit to Myrtle

Beach.   Jordan explained that when, in South Carolina, he again

asked Barone about why Ferrara wanted to kill them, Barone said

that he did not know.     Jordan also told the Strike Force that his

parents told him that Barone was supposed to kill Jordan the night

that they killed Limoli because Jordan was a witness.             These

statements are all reflected in the Utah notes.         Concerned that

Jordan appeared to be waffling about the crucial link to Ferrara,

Sullivan instructed Coleman to talk to Jordan to shore him up.

            Late on the night of July 24, 1991, Jordan visited

Coleman in his hotel room.     Jordan disclosed that he had withheld

certain information concerning Ferrara's involvement in the Limoli

homicide.     According to Bar Counsel, Jordan told Coleman that,

after Barone returned from the restaurant, Barone told Jordan that

Ferrara wanted to kill them because Barone had not obtained

Ferrara's permission to kill Limoli, and thus they had to flee

Boston   (the   "'no   permission'    statement").   According   to   Bar

Counsel, Jordan thus admitted to having lied when he previously

told investigators and the grand jury that Barone had told him

Ferrara had ordered the hit and that Barone did not know why

Ferrara wanted to kill them.         In support of this contention, Bar

Counsel pointed to a handwritten memorandum, purportedly authored

by Coleman.     According to the memorandum, Jordan told Coleman that


                                     -8-
when Barone returned from the meeting in the North End restaurant,

Jordan    learned    that   Barone   "had   fucked   up,   and   did    not   get

permission to kill Jimmy Limoli."

            By July 26, 1991, the Strike Force members had returned

to Boston. Coleman asked to meet privately with Auerhahn to report

on his visit with Jordan in Utah.           When Coleman arrived at their

meeting, Auerhahn saw that he was, in Auerhahn's words, "very

agitated" and "almost near tears."            Auerhahn even worried that

Coleman was "going to have a heart attack" because he was so upset.

Coleman reported to Auerhahn that Jordan had expressed discomfort

or uncertainty about some of the testimony that he was to give

regarding the Limoli murder.

            Bar Counsel alleged in the district court disciplinary

proceedings that, in this meeting, Coleman told Auerhahn that

"information had been withheld, that Barone had said that [Ferrara]

did not order the hit."       In other words, Bar Counsel alleged that

Coleman    relayed    the   "no   permission"    statement       to    Auerhahn.

Auerhahn countered that Coleman never told him the details of

Jordan's statements. Instead, he claimed that, because Coleman was

so upset, he did not ask Coleman specifically what Jordan had told

Coleman in the July 24 Utah meeting.         He did acknowledge, however,

that Coleman told him generally that Jordan had come to him in his

hotel room and admitted to withholding some information.               Auerhahn

claimed that he told Coleman to calm down and that they would


                                      -9-
figure out what Jordan said and deal with the repercussions.

Auerhahn did not instruct Coleman to document what Jordan told him

in Utah.

             After his meeting with Coleman, Auerhahn decided that he

needed to figure out whether Jordan had been telling the truth

about Barone's statements or merely telling the government what he

thought that it wanted to hear.        Auerhahn arranged for Jordan to

telephone from witness protection on July 29, 1991, and both

Auerhahn and Coleman were present for the phone call.

             Bar Counsel argued that in this phone call, Jordan told

Auerhahn about the "no permission" statement.         In support of this

contention, she again cited the purported Coleman handwritten

memorandum.     Auerhahn did not recall any specifics of his phone

call with Jordan, but he was adamant that the call would not have

included the substance of any changed testimony because such

sensitive discussions would only have taken place face-to-face.

             Whatever the substance of the telephone conversation with

Jordan,    Auerhahn   arranged   to   meet   with   him   in   Minneapolis,

Minnesota, which occurred on August 27 and 28, 1991 (the "Minnesota

meeting").     Coleman and Buckley also attended this meeting.

             Auerhahn testified that in Minnesota, Jordan told him

about an event in Myrtle Beach in which Barone, after first saying

that Ferrara had not ordered the hit on Limoli, immediately

retracted that statement or said that he was joking (the "Myrtle


                                  -10-
Beach   statement").      According    to   Auerhahn,   Jordan   was

"flip-flopping" in the Minnesota meeting as to whether, in South

Carolina, Barone had said Ferrara did or did not order the hit.

           Auerhahn took notes, but not as copiously as he had in

Utah.   Rather than creating a separate set of notes from the

meeting, as was his practice, Auerhahn added the information that

he garnered at this meeting to a trial outline that he had begun to

prepare at some point after the phone call with Jordan (the

"Minnesota notes").    Most of the notes reflect Jordan's original

account.   For example, the outline indicates that Barone "wouldn't

say why" Ferrara wanted to kill Barone and Jordan.      The outline

also reflects a few other statements, however.   One note says that

Barone told Jordan that they had to leave Boston because Jordan was

also supposed to get "whacked."   Another note states that Ferrara

might have wanted to kill them because he "didn't approve or order

murder," but the note also records that this was said "in South

Carolina one time" and that Jordan "pressed [Barone] on it."     The

notes do not make any mention of Barone having retracted the

statement or otherwise having indicated that he was joking about

Ferrara not ordering the hit.

           In preparation for the trial of Ferrara and Barone,

Auerhahn filed a trial brief with the court on October 16, 1991,

setting forth the evidence upon which the government planned to

rely.   Auerhahn's brief represented that Jordan would "testify to


                                -11-
Barone's statement that Limoli was killed on the orders of Vincent

Ferrara."

               C. Ferrara's Plea and Barone's Conviction

               The trial did not begin in the fall of 1991 as planned.

On January 22, 1992, Ferrara pleaded guilty to, among other

charges, murder in aid of racketeering and conspiracy to commit

murder    in    the   homicide       of    Limoli,    and   he   was   sentenced    to

twenty-two years in prison.               Up to this time, Auerhahn had never

disclosed      the    "no   permission"      statement      or   the   Myrtle   Beach

statement to Ferrara's counsel.

               In May 1992, Ferrara's and Barone's codefendant Raymond

Patriarca      pleaded      guilty    to    several    charges    and   was     facing

sentencing.          Auerhahn wrote a letter, dated May 8, 1992, to

Patriarca's attorney,1 providing discovery material in connection

with the sentencing hearing, in which he stated:

               Shortly after the murder, Jordan fled Boston
               at the direction of Barone. (Barone fled as
               well.)   Some time later, Jordan learned the
               reason why he and Barone were forced to flee.
               Jordan learned that Barone was supposed to use
               Jordan to set up Limoli and then kill Limoli
               and Jordan on the night of October 28, 1985.
               For failing to follow the order from Vincent
               M. Ferrara, and for sparing the life of his
               brother-in-law, Barone had incurred the wrath
               of Ferrara and proven to be unreliable.
               Therefore, both Barone and Jordan were in
               jeopardy if they remained in Boston. On one
               occasion, however, Barone provided a different
               reason which compelled Barone and Jordan's


     1
         The district court received a courtesy copy of this letter.

                                           -12-
           flight from Boston. Prior to learning that he
           too was to be killed, Jordan was told by
           Barone that they had to leave Boston because
           Barone did not get permission to kill Limoli.
           When Jordan pressed Barone on this, Barone
           immediately retracted the statement, and
           reiterated that the murder was at Ferrara's
           direction.   Thereafter, Barone never again
           stated that the murder was anything but a
           sanctioned hit.

           This was the first disclosure Auerhahn made to defense

counsel or the court that Barone had ever told Jordan, on any

occasion, that Ferrara had not ordered Limoli's murder or that

Jordan had made a statement inconsistent with his grand jury

testimony.2 Auerhahn, therefore, did not disclose the substance of

the Myrtle Beach statement to defense counsel for nearly a year

after he learned it, and not until after Ferrara and Patriarca had

already pleaded guilty.

           Barone went to trial in 1993, and Jordan testified.         In

pretrial preparations with Auerhahn and Sullivan, Jordan did not

equivocate in his statements that Barone had told him that Ferrara

had ordered the Limoli murder. On May 28, 1993, in anticipation of

the trial, Sullivan sent a letter on behalf of the government to

Barone's   counsel.   This   letter    provided   details   of   Jordan's

anticipated testimony and, among other things, made the same




     2
       When asked why he disclosed the Myrtle Beach statement to
Patriarca's counsel, Auerhahn testified that they "were litigating
Patriarca's sentencing, so [the disclosure] was relative to that
sentencing."

                                -13-
disclosure as quoted above from the 1992 letter to Patriarca's

attorney.

            During Barone's trial, Jordan testified in a manner

largely consistent with his grand jury testimony and his statements

that Ferrara had ordered the hit.     Jordan also testified that

Ferrara had been involved in several other La Cosa Nostra murders.

The testimony about these other murders had not been disclosed in

Jordan's grand jury testimony or in any FBI report or note from

Sullivan or Auerhahn which had been turned over to defense counsel.

Buckley was called to the stand and cross-examined about these

other murders. He testified that the murders had been discussed in

several meetings, including meetings in 1991 when Sullivan and

Auerhahn had been taking notes.   Defense counsel requested a copy

of the prosecutors' notes reflecting their meetings with Jordan in

1988 and 1991.   In response to an inquiry by the district judge,

Auerhahn represented that he had no notes from the 1988 debriefing

sessions with Jordan, but that he did have "extensive notes from

the Summer of 91." Auerhahn, however, took the position that those

notes were not discoverable.   The court concluded that the notes

might be discoverable if they contained exculpatory information but

acknowledged that attorney work product would have to be redacted.

The judge directed Auerhahn to provide him, in camera, those

portions of the 1991 notes that covered the additional homicides




                               -14-
about which Jordan had testified. Auerhahn turned over portions of

the Utah notes.

           On October 29, 1993, Barone was convicted and sentenced

to life in prison for conspiracy to commit murder in aid of

racketeering and twenty years each for two other counts.      Both

Barone and Ferrara later filed petitions pursuant to 28 U.S.C.

§ 2255 to vacate, set aside, or correct their sentences.

           D. Habeas Corpus Proceedings

           In May 2002, just before Barone was eligible for parole,

Jordan contacted the Strike Force and alleged government corruption

in the Ferrara and Barone cases.   After Jordan testified regarding

intimidation he claimed to have felt from the government to say

that Ferrara had ordered the murder of Limoli, Barone and Ferrara

amended their § 2255 petitions. A Department of Justice Task Force

investigated Jordan's perjury claims, and on September 3, 2003, the

court began hearing testimony concerning these allegations in

connection with Barone's and Ferrara's habeas proceedings.

           In a conference before the hearing, the court inquired

about notes or reports from the government's initial preparation of

Jordan.   Upon learning that these notes had not been disclosed in

the habeas proceedings, the court ordered the government to produce

to defense counsel "any reports or notes made by any participant in

the [Utah] meeting regarding any discussion with Jordan at any

time."


                               -15-
              Auerhahn responded to the order by turning over only his

Utah notes.     Auerhahn did not provide the court with the Minnesota

notes, which contained his handwritten trial outline of Jordan's

expected testimony. On September 5, 2003, during the course of the

habeas hearings, Auerhahn testified that he did not find any

separate notes from the Minnesota meeting.         He stated that he was

surprised not to find any notes from that meeting because it was

his   usual    practice   to   take   notes   during   trial   preparation.

Auerhahn testified that it was possible that he had the Utah notes

with him in Minnesota and that he might have just added to those

notes.

              Sometime between September 5 and September 24, Auerhahn

produced the Minnesota notes to government counsel.            These notes

had never before been produced.          On September 24, as the habeas

hearing continued, Auerhahn testified that he found the outline

when he went through his files with more care and attention.3

              On October 3, 2003, the district judge informed the

parties that he would grant Barone's habeas petition.               Barone

subsequently negotiated a plea agreement that resulted in his

immediate release from prison. On April 12, 2005, the judge, based

on findings highly critical of Auerhahn's professional conduct,4


      3
       From this point forward, our discussion is not taken from
the Panel's findings of fact.
      4
       In Auerhahn's disciplinary proceedings, the Panel chose not
to rely on the district judge's findings for two reasons. First,

                                      -16-
allowed Ferrara's habeas petition, vacated Ferrara's original

sentence, and sentenced him to time served with three years of

supervised release.       Ferrara v. United States, 384 F. Supp. 2d 384

(D. Mass. 2005); Ferrara v. United States, 372 F. Supp. 2d 108 (D.

Mass. 2005). We affirmed this decision. Ferrara v. United States,

456 F.3d 278 (1st Cir. 2006).

            E. Disciplinary Proceedings Against Auerhahn

            On   January    10,    2005,    the    Office       of   Professional

Responsibility of the Department of Justice ("OPR") issued a

112–page report, finding that Auerhahn acted in reckless disregard

of discovery obligations by failing to document Jordan's statements

at the Utah meeting, and that he exercised poor judgment by failing

to comply with the court order to submit his notes from meetings

with Jordan.     As a result, the United States Attorney privately

disciplined Auerhahn in the form of a written reprimand.

            By   letter    dated   June    29,    2007,   the    district   judge

requested that Bar Counsel initiate disciplinary action against

Auerhahn.    The judge also informed the United States Attorney

General that the court was initiating disciplinary action because

he did not find the OPR sanction to be appropriate.                  The same day,

the court referred the matter to Bar Counsel.




the habeas proceedings involved a lower standard of proof of the
government's misconduct.    Second, Auerhahn was not personally
represented in the habeas proceedings.

                                     -17-
           Bar Counsel reviewed the pleadings and transcripts from

the criminal cases and habeas proceedings, the materials that OPR

compiled for its investigation, and correspondence that Auerhahn

sent to Bar Counsel.      Bar Counsel also met with Auerhahn and other

persons with knowledge of the matter.         Based on her investigation,

Bar Counsel filed a petition for an order to show cause why

Auerhahn   should   not   be   disciplined.       Although   Bar   Counsel's

petition did not set forth specific counts, it alleged three

categories of misconduct.

           The first category of alleged misconduct arose from

Auerhahn's failure to disclose to Barone's and Ferrara's counsel

the "no permission" statement and the Myrtle Beach statement.

Specifically,   Bar   Counsel    alleged   that    Auerhahn   should   have

instructed Coleman to memorialize what Jordan told him in Utah,

should have disclosed notes based on the Utah meeting, and should

have memorialized Jordan's statements at the Minnesota meeting.

Bar Counsel asserted that Auerhahn's conduct violated several

disciplinary rules, two of which are relevant on appeal.            One rule

stated,

           A public prosecutor or other government lawyer
           in criminal litigation shall make timely
           disclosure to counsel for the defendant . . .
           of the existence of evidence, known to the
           prosecutor or other government lawyer, that
           tends to negate the guilt of the accused,
           mitigate the degree of the offense, or reduce
           the punishment.



                                   -18-
Mass. Sup. Jud. Ct. R. 3:07, Canon Seven, Disciplinary R. 7-103(B)

(1990) ("Rule 7-103(B)").5   The other stated,

           It is unprofessional conduct for a prosecutor
           to fail to make timely disclosure to the
           defense of the existence of evidence, known to
           him,   supporting   the   innocence   of   the
           defendant. He should at the earliest feasible
           opportunity, disclose evidence which would
           tend to negate the guilt of the accused or
           mitigate the degree of the offense or reduce
           the punishment.

Mass. Sup. Jud. Ct. R. 3:08, Prosecution Function 7(a) (1990)

("Prosecution Function 7(a)").

           The second category of alleged misconduct involved the

presiding judge's order at Barone's trial that Auerhahn provide

those portions of his notes that covered the additional homicides

about which Jordan had testified. Auerhahn turned over portions of

the Utah notes, but not the Minnesota notes.     Auerhahn later told

OPR investigators that he had withheld the Minnesota notes because

he considered them to be a trial outline and thus protected work

product.   Bar Counsel contended that by representing that he had

complied with the district court's disclosure order, Auerhahn

violated rules prohibiting attorneys from making false statements

and disregarding court rules.



     5
       At the time of the alleged misconduct, Massachusetts state
disciplinary rules applied to federal prosecutors in the
Massachusetts district court by virtue of a local rule. D. Mass.
R. 83.6(4)(B) (1990). Congress later enacted a statute subjecting
all federal prosecutors to state disciplinary rules. 28 U.S.C.
§ 530B (1998).

                                 -19-
          The   third   category   of     alleged   misconduct   concerned

Auerhahn's delay in producing the Minnesota notes during Ferrara's

and Barone's habeas proceedings. Bar Counsel claimed that Auerhahn

intentionally failed to produce the Minnesota notes, violating

disciplinary rules requiring compliance with the court's rules and

prohibiting dishonesty.

          The court concluded that Bar Counsel's petition provided

probable cause to believe that Auerhahn had engaged in the alleged

misconduct, and it ordered Auerhahn to show cause why he should not

be disciplined.    Auerhahn answered the petition, and the court

appointed the Panel to determine whether to discipline him.

          On July 7, 2010, one of the Panel's judges issued an

order, docketed as a "Procedural Order," which described the

petition as alleging not three, but two categories of professional

misconduct: (1) failing to preserve and disclose to defense counsel

exculpatory evidence in the Ferrara and Barone prosecutions, and

(2) failing to produce the trial outline (that is, the Minnesota

notes) in response to the court's order in the habeas corpus

proceedings.    The procedural order did not mention Auerhahn's

failure to produce the Minnesota notes for in camera review in

response to the judge's order during Barone's trial.         Bar Counsel

filed a "Clarification," which highlighted the allegations that the

Panel had apparently set aside and asked the court to consider

documents relevant to these allegations when determining the scope


                                   -20-
of the record. The court denied Bar Counsel's request, saying only

that "Bar Counsel's motion to 'clarify' the issues by adding a

third, is denied."

            F. The Panel's Opinion

            Following briefing, oral argument, and review of the

record, the Panel denied Bar Counsel's petition in all respects.

            First, the Panel rejected Bar Counsel's argument that

Auerhahn violated Rule 7-103 and Prosecution Function 7(a) by

failing     to   disclose    Barone's       post-restaurant-meeting        "no

permission" statement.       Although the statement would have been

exculpatory -- the Panel stated that "a fair portion of the

government's RICO case would have crumbled" if the statement were

true -- Bar Counsel failed to prove by clear and convincing

evidence that Auerhahn ever learned of the statement, if it was

made at all.     The record did contain a handwritten memorandum by

Coleman recounting Jordan's statement that Ferrara wanted to kill

Barone and Jordan because Barone did not have Ferrara's permission

to   kill   Limoli,   but    the    memorandum's     provenance     made    it

insufficiently    reliable   to    establish   the   content   of   Jordan's

conversation with Coleman.6        Moreover, even if Jordan made the "no

permission" statement to Coleman in their Utah meeting, Bar Counsel



     6
       On appeal, Bar Counsel accepts the Panel's finding that
Coleman's memorandum was insufficiently reliable. Based on other
evidence, one member of the Panel concluded that Jordan did tell
Coleman about the "no permission" statement.

                                     -21-
failed to prove that Coleman then relayed the statement to Auerhahn

when they met in Boston.   Although a "very agitated" Coleman told

Auerhahn about Jordan's discomfort with his upcoming testimony,

Auerhahn testified during the OPR investigation that Coleman's

agitation came not from any seriously damaging statement by Jordan,

but from being told something in confidence and the possibility of

Jordan trying to "play[]" Coleman by discrediting himself to avoid

having to testify.   The majority of the Panel found Auerhahn's

explanation plausible enough to preclude a finding that Auerhahn

had actual knowledge of the "no permission" statement.

          A majority of the Panel also determined that Bar Counsel

failed to prove that Auerhahn's course of action after his meeting

with Coleman in Boston violated a disciplinary rule prohibiting a

prosecutor from intentionally avoiding the pursuit of evidence.

The Panel determined that Auerhahn did not carefully document the

Minnesota meeting, but it held that Auerhahn's lack of diligence

was not equivalent to intentional avoidance of evidence, and thus

was not sanctionable.7

          The Panel then turned to Auerhahn's failure to disclose,

to Barone and Ferrara, Barone's Myrtle Beach statement that Ferrara

had not ordered the hit.     Based on Auerhahn's notes from the

Minnesota meeting, the Panel found that, as of August 28, 1991,


     7
       One member of the panel would have found that, after the
Minnesota meeting, Auerhahn violated a disciplinary rule by failing
to ask Coleman what Jordan had told him in Utah.

                               -22-
Auerhahn was aware of some strain of the Myrtle Beach statement

(that is, that Barone had said that Ferrara did not order Limoli's

murder but immediately retracted that statement or said that he was

joking). Nevertheless, Auerhahn had not disclosed the Myrtle Beach

statement when Ferrara pled guilty in January 1992 to conspiring to

murder Limoli and was sentenced to twenty-two years in prison. The

government did not disclose the Myrtle Beach statement to Barone's

counsel until May 1993, shortly before Barone's trial.

             The   Panel    ruled   that     Auerhahn   did    not    violate    any

disciplinary       rules    by   failing   to    disclose     the    Myrtle   Beach

statement.    With respect to Ferrara's plea, the Panel stated that

"[t]his   version      of    what   Barone      said   to   Jordan    was     mildly

exculpatory both on its face and as an inconsistency with Jordan's

other testimony, but it is not likely that, without more, it would

have substantially affected the jury's decision, especially because

the rest of Jordan's testimony tended to inculpate Ferrara." In re

Auerhahn, MBD No. 09-10206, 2011 WL 4352350, at *11 (D. Mass. Sept.

15, 2011) (citations omitted).         Accordingly, "[e]arlier disclosure

of the Myrtle Beach statement . . . simply would have made no

significant difference to Ferrara's plea discussions." Id. at *15.

With respect to Barone's trial and conviction, the Panel held that

the government's disclosure to Barone was timely because "it was

eventually disclosed to defense counsel before Jordan testified."

Id.


                                      -23-
           Finally, the Panel decided that Auerhahn did not violate

his professional responsibilities when he delayed in producing the

Minnesota notes in response to the court's order during the habeas

proceedings in 2003.     Although Auerhahn's counsel conceded that

Auerhahn's inital response to the court's order was negligent, the

Panel held that negligence is insufficient to establish a violation

of the relevant rule.        Thus, the Panel denied Bar Counsel's

petition for sanctions.

           G. Bar Counsel's Appeal

           Bar Counsel appealed, listing herself as the appellant in

the docketing statement.     Bar Counsel claims that the Panel made

three errors: it required Bar Counsel to prove her case by clear

and convincing evidence rather than by a preponderance of the

evidence, it eliminated charges relating to Auerhahn's failure to

disclose   the   Minnesota   notes    in     the   Barone   trial,   and   it

interpreted   the   disciplinary     rules   as    permitting   Auerhahn   to

withhold the Myrtle Beach statement.

           Auerhahn moved for summary disposition on the grounds

that Bar Counsel had no standing to appeal the Panel's order.              We

denied summary disposition but asked the parties to address this

issue in their briefs.

                             II. Analysis

           In every case, we must satisfy ourselves of jurisdiction.

García-Velázquez v. Frito Lay Snacks Caribbean, 358 F.3d 6, 8 (1st


                                   -24-
Cir. 2004).     Auerhahn contends that we lack jurisdiction because

Bar Counsel has no standing to appeal the Panel's order.                            Bar

Counsel responds that her interest in this case suffices to confer

standing to appeal.        For the reasons below, we hold that Bar

Counsel lacks standing to appeal.

           Generally, "only parties to a lawsuit, or those that

properly become parties, may appeal an adverse judgment."                        Marino

v. Ortiz, 484 U.S. 301, 304 (1988).               Exceptions to this rule are

limited.       Nat'l   Ass'n    of   Chain      Drug    Stores    v.     New    England

Carpenters Health Benefits Fund, 582 F.3d 30, 41 (1st Cir. 2009);

Microsystems Software, Inc. v. Scandinavia Online AB, 226 F.3d 35,

39-40   (1st    Cir.    2000).       In     disciplinary         proceedings,       the

complainant who brings an attorney's alleged misconduct to the

court's attention may not appeal the court's decision. In re Att'y

Disciplinary Appeal, 650 F.3d 202, 202-05 (2d Cir. 2011); see Ramos

Colon v. U.S. Att'y for the Dist. of P.R., 576 F.2d 1, 5-6, 8-9

(1st Cir. 1978).       The Seventh Circuit has held that even a United

States Attorney who filed a petition for disciplinary action could

not appeal the decision of a disciplinary panel without the

district court's permission.             In re Echeles, 430 F.2d 347, 350-51

(7th Cir. 1970); In re Teitelbaum, 253 F.2d 1, 1-3 (7th Cir. 1958).

Bar   Counsel   concedes    that     a    private      party   may     not     appeal   a

disciplinary     panel's       decision,        but    she     asserts       that   she

investigated and prosecuted Auerhahn's case "as a party without


                                         -25-
limitation."   As a result, Bar Counsel argues, she has standing to

appeal the Panel's decision.

          To determine whether Bar Counsel can pursue this appeal

as a party, we first examine the Massachusetts district court rules

under which she was appointed.     When alleged misconduct comes to

the attention of a judicial officer, "the judicial officer may

refer the matter to counsel for investigation, the prosecution of

a formal disciplinary proceeding or the formulation of such other

recommendation as may be appropriate."            D. Mass. R. ("Local

Rule") 83.6(5)(A).    The court must appoint either Bar Counsel or

another "disciplinary agency which the court deems suitable."

Local Rule 83.6(9)(A).    If Bar Counsel or another agency declines

the appointment, the court must appoint "one or more members of the

[court's] bar."    Id.    "Counsel, once appointed, may not resign

without permission of [the] court."      Id.    Here, the judge referred

the matter to Bar Counsel, who accepted the appointment.

          After   her     appointment,    Bar     Counsel   investigated

Auerhahn's conduct.      Following the procedure required by Local

Rule 83.6(5)(C), Bar Counsel then petitioned the court for an order

to show cause why Auerhahn should not be disciplined.         The court

issued the order, and Auerhahn answered the petition.        Pursuant to

Local Rule 83.6(5)(D), a panel of three district judges was




                                 -26-
appointed to hear the matter.8     After deciding motions about the

scope of the charges against Auerhahn and the evidentiary record,

the Panel heard oral argument from attorneys for Bar Counsel and

Auerhahn. The Panel denied Bar Counsel's petition for disciplinary

sanctions, and Bar Counsel filed a notice of appeal as "the

petitioner in the above named case [i.e., In the Matter of Jeffrey

Auerhahn]."     Bar Counsel does not claim that this appeal was

authorized by the chief judge, by the next most senior judge who

appointed the Panel, by the Panel itself, or by the district court

judges acting either collectively or pursuant to a delegation

procedure.

             We hold that Bar Counsel was not a party to Auerhahn's

disciplinary proceedings and thus may not appeal the Panel's

decision.     Under the Local Rules, Bar Counsel was appointed as

"counsel," not as a party.    Nor does Bar Counsel's name appear in

the caption of the case.      Unlike a prosecutor, Bar Counsel was

appointed to assist the district court in carrying out its own

disciplinary proceedings--a task that the district court could have

assigned to any member of its bar.9


     8
       Under Local Rule 83.6(5)(D), the chief judge of the district
court sets the matter for a hearing before a three-judge panel,
unless the chief judge is the complainant, in which case the next
most senior judge assumes the chief judge's responsibilities.
Here, the chief judge was the complainant, so the next most senior
judge set Auerhahn's hearing and appointed the panel.
     9
       Unlike the Local Rules, the rules of the Massachusetts
Supreme Judicial Court explicitly permit Bar Counsel to appeal a

                                 -27-
            Because there is little precedent for an appeal of a

district court's decision not to impose discipline, we also look

for guidance in the law governing appeals from the somewhat

analogous circumstances of a district court's dismissal of a

contempt    proceeding.   The   United   States   may   appeal   such   a

dismissal, but this authority is statutory.         18 U.S.C. § 3731;

United States v. Goldman, 277 U.S. 229 (1928).          By contrast, no

statute or rule permits Bar Counsel to appeal the Panel's decision.

We believe that Bar Counsel is more akin to the private prosecutors

in United States v. McKenzie, 735 F.2d 907 (5th Cir. 1984), whom

the district court appointed to advocate criminal contempt for

violation of a production order.       The district court eventually

dismissed the contempt proceedings, and the private prosecutors

appealed.    The Fifth Circuit dismissed the appeal:

            The dismissal of the [contempt] proceedings
            effectively    revokes     the    prosecutors'
            appointment. . . . The private prosecutors
            who derived their representation authority
            wholly from the district court . . . have had
            that authority wholly terminated by that same
            identical court.      . . .       The private
            prosecutors therefore no longer represent the
            court; they appeal on their own behalf from
            the court's denial of their application for a
            show-cause order.    Consequently, this Court
            has no jurisdiction over this peculiar appeal.




decision not to discipline an attorney.           Mass. Sup. Jud. Ct.
R. 4:01 § 8(6).

                                -28-
Id.    at   911-12.    For    the   same     reason,   Bar    Counsel's     formal

involvement in this proceeding ended when the district court denied

Bar Counsel's petition.

             If any entity has standing to appeal the denial of Bar

Counsel's petition, it is the district court itself.                 A district

court may defend its rules in its own court and on appeal, see

Stern v. U.S. Dist. Court for the Dist. of Mass., 214 F.3d 4 (1st

Cir.    2000),   and   it    may    appeal    a   ruling     by   another   court

invalidating its rules, see Whitehouse v. U.S. Dist. Court for the

Dist. of R.I., 53 F.3d 1349 (1st Cir. 1995).               Although a district

court may have little incentive to appeal its own decision, such an

appeal could be appropriate when the district court believes that

the court of appeals should clarify or change the applicable law.

See In re Echeles, 430 F.2d at 350-51 (allowing an appeal of a

denial of a petition for disbarment when the district court

authorized the appeal).       Because the district court did not appeal

or authorize the Panel's decision, Bar Counsel cannot pursue this

appeal on behalf of the district court.

             Although Bar Counsel cannot appeal because she was not a

party to this action, Ramos Colon, 576 F.2d at 8-9, we will also

evaluate our power of advisory mandamus pursuant to the All Writs

Act, which allows federal courts to "issue all writs necessary or

appropriate in aid of" their jurisdiction. 28 U.S.C. § 1651. That

act permits this court to "treat an attempted appeal from an


                                      -29-
unappealable (or possibly unappealable) order as a petition for a

writ of mandamus."     United States v. Horn, 29 F.3d 754, 769 (1st

Cir. 1994).   We have explained that

           advisory mandamus is available only in a tiny
           subset of cases. Such cases are those that
           present novel questions of great significance
           which, if not immediately addressed, are
           likely to recur and to evade effective review.
           The aim of advisory mandamus, then, is to
           settle substantial questions of law in
           circumstances that would assist other jurists,
           parties, [and] lawyers.     To obtain relief
           under this species of mandamus, the petitioner
           does not need to show irreparable harm.

United   States   v.   Green,    407    F.3d   434,   439   (1st   Cir.   2005)

(citations omitted) (internal quotation marks omitted) (alteration

in original).      Here, the Panel ruled on two issues of great

importance.   First, the Panel decided that a prosecutor's ethical

obligations do not require disclosure of all exculpatory evidence

to a defendant, holding that a prosecutor may withhold certain

exculpatory evidence, such as evidence not required to be disclosed

under Brady v. Maryland, 373 U.S. 83 (1963).                Second, the Panel

held that disclosure of exculpatory evidence could be timely as

long as it occurred before trial, even if the prosecutor withheld

the evidence for years.         Appellate rulings on these issues would

"assist other jurists, parties, [and] lawyers." Green, 407 F.3d at

439 (alteration in original) (citation omitted) (internal quotation

marks omitted).




                                       -30-
          Nevertheless, to qualify for advisory mandamus, Bar

Counsel must present a justiciable "Case[]" or "Controvers[y]"

within the meaning of Article III of the Constitution. "[T]he core

component of standing is an essential and unchanging part of the

case-or-controversy    requirement   of   Article    III."   Lujan    v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992).         Constitutional

standing requires an "injury in fact," a "causal connection between

the injury and the conduct complained of," and a likelihood that

"the injury will be redressed by a favorable decision."         Id. at

560-61 (citations omitted) (internal quotation marks omitted).

          Bar Counsel does have a general interest in this case:

beyond its role as counsel to the district court, Bar Counsel is

charged with investigating and prosecuting attorney misconduct in

Massachusetts.    Mass. Sup. Jud. Ct. R. 4:01 § 7.    Here, Bar Counsel

argues that the district court misinterpreted Massachusetts state

disciplinary rules by, among other things, reading inappropriate

qualifications into rules governing disclosure by prosecutors. But

"an asserted right to have the Government act in accordance with

law is not sufficient, standing alone, to confer jurisdiction on a

federal court."    Allen v. Wright, 468 U.S. 737, 754 (1984).        The

Supreme Court recently reiterated this principle in Hollingsworth

v. Perry, 133 S. Ct. 2652 (2013), when it held that a group

permitted by California law to represent the State's interest in

the validity of a ballot initiate nevertheless lacked standing to


                                 -31-
appeal a decision of the district court when the State itself

declined to appeal.        The Court based its decision partly on the

petitioners' lack of an agency relationship with the State.

             Bar Counsel's claim to standing is weaker than that of

the petitioners in Hollingsworth, since no law vests Bar Counsel

with the district court's interest in disciplinary enforcement.

Bar Counsel arguably had a particular interest in this case by

virtue of Local Rules 83.6(5)(A) and 83.6(9)(A), which allowed the

district court to refer the matter to Bar Counsel.           But, as we

explained above, that particular interest expired when the district

court denied Bar Counsel's petition for sanctions.         Cf. McKenzie,

735 F.2d at 911-12 ("The dismissal of the [contempt] proceedings

effectively revokes the prosecutors' appointment.           . . .   The

private prosecutors who derived their representation authority

wholly from the district court . . . have had that authority wholly

terminated     by   that    same   identical   court.").    Any   agency

relationship between Bar Counsel and the district court expired at

the same moment.      Therefore, we conclude that Bar Counsel lacks

standing to appeal the district court's decision.10




     10
       Our decision does not necessarily imply that we agree with
the district court's decision or condone Auerhahn's conduct. We
have discussed our view of Auerhahn's conduct in Ferrara v. United
States, 456 F.3d 278 (1st Cir. 2006).

                                    -32-
                         III. Conclusion

          Because Bar Counsel lacks standing to appeal the district

court's decision, the appeal is dismissed for lack of jurisdiction.




                               -33-